DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed July 1, 2022, with respect to claim rejections under §112 and prior art rejections over Bauman and/or Yamada have been fully considered and in combination with the amendments are persuasive.  Particularly, regarding the prior art rejections applicant has assumed a light source similar to their light source and calculated that Baumann has a RRGAC=2.26 and Yamada has a RRGAC=2.28.  This in combination with the different materials being used bt Bauman and Yamada the examiner has been persuaded Bauman and Yamada no longer read on the amended claims.  The claim rejections under §112 and prior art rejections over Bauman and/or Yamada have been withdrawn. 
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments centered on Kubo’s silence regarding details of the newly claimed photodetector renders the anticipation rejection inappropriate has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, Kubo’s image pickup device with a light-receiving element (110) is described in paragraph [0125] as acquiring light intensity/wavelength information.  The examiner agrees that Kubo is silent about the photodetector having at least one of peaks in the each of 580 nm to 680 nm, 500 nm to 580 nm, and 425 nm to 500 nm wavelength ranges.  However, new art Hoshuyama teach similar camera system and teach the light-receiving element having at least one of peaks in the each of 580 nm to 680 nm, 500 nm to 580 nm, and 425 nm to 500 nm wavelength ranges (see figures 1 & 4).  One would be motivated to use a light-receiving element with these response profiles, at least, to generate a good color image.  This would be combining prior art elements according to known methods to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the photodetector in the electrochromic element device as disclosed by Kubo to have at least one of peaks in the each of 580 nm to 680 nm, 500 nm to 580 nm, and 425 nm to 500 nm wavelength ranges as taught by Hoshuyama, since it teaches a similar devices and provide a teaching and suggestion that fills the silence in Kubo and would be combining prior art elements according to known methods to yield predictable results.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  apparent inadvertent typographical errors.  The final line of claim 1 has an apparent inadvertent typographical error.  The examiner also respectfully suggests appending “wavelength ranges” to the end of the line.  While there are no clarity issues in light of the specification it would add readability to the line.  This limitation, including the same typographical error, is repeated in claim 22 lines 3-4.  The examiner respectfully suggests and for purposes of examination will use “peaks in the each of 580 nm to 680 nm, 500 nm to 580 nm, and 425 nm to 500 nm wavelength ranges.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-10, 12-13, 15-17, 19 and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is noted that claim 1 has been changed from an electrochromic element (e.g. instant application figure 2) having particular physical properties, to an electrochromic element combined with a photodetector both having particular physical properties.  It is unclear if applicant is claiming a device for measuring the spectral transmission properties of the electrochromic or if applicant is claiming a camera system.  In light of the specification, see figure 1 and paragraph [0023] particularly “the optical apparatus illustrated in Fig. 1 is a camera system (including a camera and lenses) equipped with an optical filter” the amended claim 1 is interpreted to be camera system1.
Claims 2-3, 5-10, 12-13, 15-17, 19 and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Regarding claim 12 “the electrochromic element according to claim 1; and an image pickup element that receives image light through the electrochromic element and has a plurality of detection light wavelength ranges covered by the electrochromic element” has multiple clarity issues.  
It is unclear if the image pickup element is the photodetector in the electrochromic element previously introduced or if it is a new/different element.  Using the reasoning set forth above it is interpreted to be the same element.  
It is unclear if the plurality of detection light wavelength ranges is more broadly claiming broadly the detection spectrum of the photodetector has at least one of peaks in the each of 580 nm to 680 nm, 500 nm to 580 nm, and 425 nm to 500 nm set forth in claim 1 or if it is describing more/different/further limitations.  Using the reasoning set forth above it is interpreted to be broadly restating limitations of claim 1 without further limiting (or broadening) them.  
For purposes of examination the examiner will use assume the electrochromic element (i.e. camera system) of claim 1 inherently reads on all limitations in claim 12 and that claim 12 merely renames the invention of claim 1.  Therefore, any device reading on claim 1 necessarily (inherently) reads on claim 12.
Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 12 and therefore has the same deficiencies.
Further regarding claim 13 “wherein at least one compound selected from the electrochromic compounds has a variable absorption spectrum peak in each of the plurality of detection light wavelength ranges of the image pickup element” has clarity issues.  It is unclear if the claim is more broadly claiming the limitations in claim 1 of “when a variable transmittance of the anodic electrochromic compound is VTA(), and a variable transmittance of the cathodic electrochromic compound is VTC(), the variable transmittances being obtained by a-the photodetector when light is incident on the electrochromic element, wherein the incident light is daylight and/or from a light source with a color temperature between 1800K and 12000K, and among signal strengths based on the light passing through the electrochromic element and detection sensitivity, contributions of VTA() in red and green wavelength ranges are SRA and SGA, and contributions of VTC() in the red and green wavelength ranges are SRC and SGC, RRGAC expressed as RRGAC = (SRA/SGA)/(SRC/SGC) satisfies 0.59≤RRGAC≤1.78, where SRA, SGA, SRC and SGC are represented by a following equation:              
                
                    
                        S
                    
                    
                        R
                        A
                    
                
                =
                
                    
                        ∫
                        
                            
                                
                                    λ
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                0
                            
                        
                        (
                        λ
                        )
                        
                            
                                V
                                T
                            
                            
                                A
                            
                        
                        (
                        λ
                        )
                        
                            
                                D
                            
                            
                                R
                            
                        
                        (
                        λ
                        )
                        D
                        λ
                    
                
            
        	            
                
                    
                        S
                    
                    
                        R
                        C
                    
                
                =
                
                    
                        ∫
                        
                            
                                
                                    λ
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                0
                            
                        
                        (
                        λ
                        )
                        
                            
                                V
                                T
                            
                            
                                C
                            
                        
                        (
                        λ
                        )
                        
                            
                                D
                            
                            
                                R
                            
                        
                        (
                        λ
                        )
                        D
                        λ
                    
                
            
        	
            
                
                    
                        S
                    
                    
                        G
                        A
                    
                
                =
                
                    
                        ∫
                        
                            
                                
                                    λ
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                0
                            
                        
                        (
                        λ
                        )
                        
                            
                                V
                                T
                            
                            
                                A
                            
                        
                        (
                        λ
                        )
                        
                            
                                D
                            
                            
                                G
                            
                        
                        (
                        λ
                        )
                        D
                        λ
                    
                
            
        	            
                
                    
                        S
                    
                    
                        G
                        C
                    
                
                =
                
                    
                        ∫
                        
                            
                                
                                    λ
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                0
                            
                        
                        (
                        λ
                        )
                        
                            
                                V
                                T
                            
                            
                                C
                            
                        
                        (
                        λ
                        )
                        
                            
                                D
                            
                            
                                G
                            
                        
                        (
                        λ
                        )
                        D
                        λ
                    
                
            
        	
where Io() represents a spectrum of the incident light, and each of DR(), DG() represents a spectral sensitivity of the photodetector in a red wavelength range and a green wavelength range, respectively, and o represents a lower-limit wavelength in a detection light wavelength range of the photodetector, and 1 represents an upper-limit wavelength in the detection light wavelength range of the photodetector, and VTA(A) and VTC(A) are represented by a following equation;             
                V
                T
                (
                λ
                )
                =
                
                    
                        10
                    
                    
                        -
                        L
                        
                            ∑
                            
                                Δ
                                
                                    
                                        ε
                                    
                                    
                                        n
                                    
                                
                                (
                                λ
                                )
                                
                                    
                                        C
                                    
                                    
                                        n
                                    
                                
                            
                        
                    
                
            
         where L is an optical path length of the electrochromic element, Cn is a concentration in a light reduction state, n() is a changed absorption coefficient of the electrochromic compound” (assumed) or if it is describing more/different/further limitations.  Using the reasoning set forth above it is interpreted to be broadly restating limitations of claim 1 without further limiting (or broadening) them.  Therefore, any device reading on claim 1 necessarily (inherently) reads on claim 13.
Regarding claim 16 “An image pickup apparatus comprising: an optical system having a plurality of lenses; an image pickup element that receives light passing through the optical system; and an optical filter disposed between the optical system and the image pickup element, wherein the optical filter includes the electrochromic element according to claim 1” has multiple clarity issues,  
It is unclear if the image pickup element is the photodetector in the electrochromic element previously introduced or if it is a new/different element.  Using the reasoning set forth above it is interpreted to be the same element.  
It is unclear how to read the optical filter including the photodetector is between the lenses and the photodetector.
For purposes of examination the examiner will use “An image pickup apparatus comprising: an optical system having a plurality of lensesand the electrochromic element according to claim 1.”
Regarding claim 17 “A lens unit comprising the electrochromic element according to Claim 1 and an image pickup optical system including a plurality of lenses, wherein the lens unit is connectable to an optical apparatus including a light sensor, the lens unit is configured such that, when connected to the optical apparatus including the light sensor, the lens unit is disposed such that light through the lens unit is incident on the light sensor of the optical apparatus, and the light sensor has a plurality of detection light wavelength ranges covered by the electrochromic element” repeats the clarity issues of claim 13 and 16.  For purposes of examination the examiner will use2 “A lens unit comprising the electrochromic element according to claim 1 and an 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8, 15 and 19 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 8 and 19 an electrochromic element (i.e. a camera system) “further comprising the light source” fails the written description requirement.  While the physical properties of the electrochromic materials are discussed in the specification there is no discussion, illustration, example or other suggestion of a camera system with a light source of any wavelength range.  Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.” Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991). When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is to point out its nonexistence. In re Alton, 76 F.3d 1168, 1175 [37 USPQ2d 1578] (Fed. Cir. 1996).  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention, see MPEP 2163.04.
Regarding claim 15 “A light control window comprising: a first substrate; a second substrate; and the electrochromic element according to claim 1 disposed between the first substrate and the second substrate” amounts to prohibited new matter.  Applicant appears to be mixing a camera system (e.g. figure 1) and a light control window.  Specifically, paragraph [0071] states “When the EC element is not used in combination with a photodetector as in the case of a transmittance-variable window …” indicating that a photodetector is not present a light control window.  Applicant appears to be mixing two embodiments without support in the specification, as originally filed, support for such a mixing is not expressly, implicitly, or inherently supported in the originally filed disclosure, nor has applicant has not pointed out where the amended claim is supported, see MPEP 2163.  It has been held that “it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation” Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) and "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).
Claims 8, 15 and 19 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement3.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Further regarding claims 8 and 19 an electrochromic element (i.e. a camera system) “further comprising the light source” fails the enablement requirement.  While the physical properties of the electrochromic materials are discussed in the specification there is no discussion, illustration, example or other suggestion of a camera system with a light source of any wavelength range (at least failing Wands’ factors F-G, see MPEP 2164.01).  For purposes of examination the examiner will assume support exists.
Further regarding claim 15 a light control window including a photodetector fails the enablement requirement.  As noted above the specification teaches that light control windows would not have photodetectors as in a camera system as claimed in claim 1 (at least failing Wands’ factors F-G).  Considering all the evidence, as a whole, the examiner concludes that one of ordinary skill in the art would need to engage in undue experimentation to make or use the invention based on the content of the disclosure (Wands’ factor H, see MPEP 2164.01).  The examiner cannot determine how the window claimed can be combined with a camera system and therefore no art rejection is made.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Insofar as they are understood claims 1-3, 5-7, 9-10, 12-13, 16-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. foreign patent document JP2019070789, using US Patent Application Publication 2020/0233277 as an English translation, of record, in view of Hoshuyama US Patent 7,656,458.
Regarding claims 1-3 and 22-23 Kubo discloses an electrochromic element (title e.g. figures 6A-B image pickup apparatus 103 including optical filter 101 including the EC element 1 see figure 1 EC element 1 paragraph [0173-75]) comprising: a first electrode (e.g. first electrode 11a); a second electrode (e.g. second electrode 11b); and an electrochromic layer (e.g. electrochromic layer 12) disposed between the first electrode and the second electrode (paragraph [0025] see figure 1), the electrochromic layer containing a solvent, an anodic electrochromic compound, and a cathodic electrochromic compound (paragraph [0025] particularly “12 contains a solvent, an anodic EC compound, and a cathodic EC compound” e.g. paragraph [0175] notes anodic EC compound represented by any one of formulae (A1) to (A9) and a cathodic EC compound represented by any one of formulae (C1) to (C7)); and a photodetector (e.g. light-receiving element 110 & paragraph [0125] “110 may also be a light sensor such as a photodiode”).
Kubo clearly uses the EC materials as a color filter (inter alia abstract) and that the light receiving element acquires color information (inter alia paragraph [0125]), however Kubo is silent regarding the color filtering properties of the EC filter and the spectral sensitivity of the photodiode.  Specifically, Kubo does not disclose satisfaction of 0.59 ≤ RRGAC ≤ 1.78, and a detection spectrum of the photodetector has at least one of peaks in the each of 580 nm to 680 nm, 500 nm to 580 nm, and 425 nm to 500 nm wavelength ranges, as required by claim 1; or 0.77 ≤ RRGAC ≤ 1.30, as required by claim 2; or 0.88 ≤ RRGAC ≤ 1.13, as required by claim 3; or wherein the detection spectrum of the photodetector has peaks in the each of 580 nm to 680 nm, 500 nm to 580 nm, and 425 nm to 500 nm wavelength ranges, and wherein the peak in the range from 500 nm to 580 nm is larger than the peak in the range from 425 nm to 500 nm or the peak in the range from 580 to 680 nm, as recited by claim 22; or wherein the peak in the range from 500 nm to 580 nm is larger than each of the peak in the range from 425 nm to 500 nm and the peak in the range from 580 to 680 nm, a recited in claim 23.
Regarding the RRGAC values – it would be inherent given paragraph [0175] discloses a substantially similar electrochromic device particularly using anodic EC compound represented by any one of formulae (A1) to (A9) and a cathodic EC compound represented by any one of formulae (C1) to (C7) and applicant admits in the instant application paragraph [0092] anodic EC compounds 9 to 12 are from JP2019070789 and in the instant application paragraph [0093] cathodic EC compounds 12 and 13 are from JP2019070789.  As guided by the MPEP 2112 when applicant claims a composition or product in terms of a physical property and the composition of the prior art is the same as that of the claim but the property is not explicitly disclosed by the reference, the examiner may make a rejection under §102, since it has been held that "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).  Further, regarding the method of determining measuring physical properties using certain kinds of light source(s) chosen from an extremely large color range and an RGB photodetector (as indicated in claim 1 and refined in claims 8 and 19-23) and the equations used to calculate RRGAC, (as indicated in claim 1) it is noted that the method to measure and calculate physical properties does not structurally or functionally change the electrochromic element.
Regarding the spectral sensitivity of a photodetector – Hoshuyama teaches a color photographing device (title & column 1 lines 6-9) including a color filter (abstract) and an image sensor (abstract) for use in daylight and around 5000K (abstract) and further teaches the light sensor has at least one of peaks in the each of 580 nm to 680 nm, 500 nm to 580 nm, and 425 nm to 500 nm wavelength ranges (e.g. figures 1 & 4 R, G & B peaks) wherein the peak in the range from 500 nm to 580 nm (e.g. G) is larger (see figures 1 & 4) than each of the peak in the range from 425 nm to 500 nm (e.g. B) and the peak in the range from 580 to 680 nm (e.g. R) for the purpose of having a light-receiving section having a red pixel selectively receiving red light and outputting a red pixel signal and a green pixel selectively receiving green light and outputting a green pixel signal (abstract) and since the green range contains a larger amount of information than the red or blue ranges (column 1 lines 51-53).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the photodetector in the electrochromic element as disclosed by Kubo to have a detection spectrum of the photodetector has at least one of peaks in the each of 580 nm to 680 nm, 500 nm to 580 nm, and 425 nm to 500 nm wavelength ranges and where the peak in the range from 500 nm to 580 nm is larger than the peak in the range from 425 nm to 500 nm and/or the peak in the range from 580 to 680 nm as taught by Hoshuyama, for the purpose of having a light-receiving section having a red pixel selectively receiving red light and outputting a red pixel signal and a green pixel selectively receiving green light and outputting a green pixel signal and since the green range contains a larger amount of information than the red or blue ranges, further Hoshuyama fills the silence in Kubo and would be combining prior art elements according to known methods to yield predictable results.
Regarding claim 5 the combination of Kubo and Hoshuyama discloses the electrochromic element according to claim 1, as set forth above.  Kubo further discloses wherein the anodic electrochromic compound and the cathodic electrochromic compound are low-molecular-weight organic compounds (inter alia paragraph [0060-62] discuss the anodic and cathodic compounds having a low-molecular weight).
Regarding claim 6 the combination of Kubo and Hoshuyama discloses the electrochromic element according to claim 1, as set forth above.  Kubo further discloses wherein at least one of the anodic electrochromic compound or the cathodic electrochromic compound comprises a plurality of compounds (inter alia paragraph [0060] “EC compounds may each include a plurality of anodic EC compounds and a plurality of cathodic EC compounds”).
Regarding claim 7 the combination of Kubo and Hoshuyama discloses the electrochromic element according to claim 1, as set forth above.  Kubo further discloses wherein the anodic electrochromic compound and the cathodic electrochromic compound each comprise a plurality of compounds (inter alia paragraph [0060] “EC compounds may each include a plurality of anodic EC compounds and a plurality of cathodic EC compounds”).
Regarding claim 9 the combination of Kubo and Hoshuyama discloses the electrochromic element according to claim 1, as set forth above.  Kubo further discloses wherein a ratio of the amount of light transmitted through the electrochromic element in a transmission state to the amount of light transmitted through the electrochromic element in a light reduction state is 8 or more (implicit given material composition, structure and intended uses).
Regarding claim 10 the combination of Kubo and Hoshuyama discloses the electrochromic element according to claim 1, as set forth above.  Kubo further discloses wherein at least one of the anodic electrochromic compound and the cathodic electrochromic compound has a concentration of 0.05 mol/L or more (paragraph [0080, 0083 & 0175] note concentrations of 0.1 mol/L & paragraph [0097-98] “the concentration C of the anodic EC compound and the cathodic EC compound is 0.05 mol/L or more”).
Regarding claim 12, as set forth in the 112 section above, claim 12 renames the invention of claim 1 and any device reading on claim 1 necessarily/inherently reads on claim 12.
Regarding claim 13, as set forth in the 112 section above, claim 13 broadly restates limitations contained in claim 1 and any device reading on claim 1 necessarily/inherently read on claim 13.
Regarding claim 16 Kubo further discloses an image pickup apparatus (e.g. figures 6A-B) comprising: an optical system having a plurality of lenses (e.g. lens unit 102) and the electrochromic element according to claim 1 (as set forth above).
Regarding claim 17 Kubo further discloses a lens unit (e.g. figures 6A-B) comprising the electrochromic element according to claim 1 (as set forth above) and an optical system including a plurality of lenses (e.g. 102).

Insofar as they are understood claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. foreign patent document JP2019070789, using US Patent Application Publication 2020/0233277 as an English translation, of record, in view of Hoshuyama US Patent 7,656,458, and in further view of Ley et al. US Patent Application Publication 2011/0149248.
Regarding claims 8 and 19 the combination of Kubo and Hoshuyama discloses the electrochromic element according to claim 1, as set forth above.  Kubo does not disclose it is further comprising the light source, wherein the incident light is from the light source, and wherein the light source has a medium color temperature of 4000 K to 7000 K, as recited in claim 8; or wherein the incident light is from the light source, and wherein the light source has a color temperature of 5600 K, as recited in claim 19.
Hoshuyama further discloses illuminating with a light source in the range of 4400K to 5500K (column 8 lines 53-56 & 63-66) for the purpose of using a light source having a daylight temperature (abstract and column 8 lines 53-56 & 63-66).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic element as disclosed the combination of Kubo and Hoshuyama to have a light source with a medium color temperature of 4000 K to 7000 K as further taught by Hoshuyama, for the purpose of using a light source having a daylight temperature.
Hoshuyama does not teach the light source has a color temperature of 5600 K.
Ley teaches a system for illuminating scenes for taking images (abstract) and further teaches the illumination source may be 5600K (paragraph [0106]) for the purpose of using a source closest to daylight for imaging the most natural color tones of the subject (paragraph [0035]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the light source in the electrochromic element as disclosed the combination of Kubo and Hoshuyama to have a color temperature of 5600 K as taught by Ley for the purpose of using a source closest to daylight for imaging the most natural color tones of the subject.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aotsuka US Patent 7,030,916; in regards to a camera system with a photodetector with a detection spectrum of the photodetector having peaks in the each of 580 nm to 680 nm, 500 nm to 580 nm, and 425 nm to 500 nm wavelength ranges, see figures 6 & 11.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                  August 12, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An election by original presentation is not being made since applicant received rejections directed towards camera systems in earlier correspondence, e.g. see claims 12-13 and 16-17.
        2 It is noted that claim 17, as currently interpreted, substantial duplicate of claim 16 since they are so close in content that they both cover the same thing, despite a slight difference in wording. 
        3 As a point of clarity, the written description requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly and Co., Fed. Cir. 2010, see MPEP 2161.